Quinn, Chief Judge
(dissenting):
I concur in the conclusion that Major Stcherbinine authorized the search. The remaining question is whether he acted on probable cause. As to that, the majority maintain he acted on information he merely “overheard.” I do not interpret his testimony in that light.
Major Stcherbinine testified he went into the adjutant’s office. He listened to all that was said; as he put it, he took “all this in.” He may not have subjected the informants to cross-examination, but the law does not require such inquiry. The circumstances demonstrate that what took place in the adjutant’s office was not just a casual or informal conversation. On the contrary, the evidence establishes that a formal report was tendered to a high official of the accused’s command. The presence and participation of the Officer of the Day added to the formality of the proceedings. It is apparent that the Major regarded the situation as calling for his official action; and, as the majority concede, he exercised the powers of his own office to authorize the search. As indicated in the principal opinion, these were the facts upon which he based his authority:
1. The report was made by persons whom he understood were members .of the Provost Marshal’s office.
2. They informed him that state authorities had raided a marihuana party.
3. The accused was not only present at the party, but was one of the principal figures.
4. The accused left the premises only fifteen to thirty minutes before the raid.
5. At least two persons arrested in the raid were found in possession of marihuana.
This is adequate evidence upon which to predicate a conclusion that *78the accused was probably implicated in possession of the contraband.
I would affirm the decision of the board of review.